Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Weissenbach discloses a crosslinked cable and a process for producing a cable comprising an insulating layer comprising a LDPE bearing hydrolysable silane group, however, fails to disclose a silanol condensation catalyst compound with the structure as claimed.  Walia, Owen, Fagrell, and Barth fails to remedy the specific silanol condensation catalyst compound to be used in a LDPE bearing hydrolysable silane group.  The prior art of records fails to teach the advantages associated with the particular claimed silanol condensation catalyst.  

Pertinent Prior Art of Record:
Alric et al. (US 2010/0160571) discloses a conductor wire and a process of making thereof comprising a curable composition of a silane-grafted polymer and a latent compound.  Alric teaches the curable composition having an olefin polymer including hydrolysable silane groups and a curing catalyst (Abstract).  However, Alric fails to teach a silanol condensation catalyst to form the polymer composition with the structure as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785                                                                                                                                                                                                        
/Holly Rickman/Primary Examiner, Art Unit 1785